United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-4380
                                  ___________

United States of America,            *
                                     *
             Appellee,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Cyril S. Plumman, also known as      * District of South Dakota.
Steve Plumman,                       *
                                     *      [UNPUBLISHED]
             Appellant.              *
                                ___________

                             Submitted: July 31, 2006
                                Filed: August 7, 2006
                                 ___________

Before ARNOLD, BEAM, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

      A jury convicted Cyril S. Plumman (Plumman) of sexual abuse and aggravated
sexual abuse of two minor females, in violation of 18 U.S.C. §§ 1153, 2241(c),
2246(2)(A)-(D), and he was sentenced to life imprisonment on some counts, and 180
months’ imprisonment on others. We affirmed Plumman’s convictions and his 180-
month sentences, but vacated his life sentences and remanded for resentencing under
United States v. Booker, 543 U.S. 220 (2005). See United States v. Plumman, 409
F.3d 919, 921-32 (8th Cir. 2005). On remand, the district court1 sentenced Plumman
to 384 months’ imprisonment and 5 years’ supervised release, to be served
concurrently, and he appeals.

        At the resentencing hearing, the government asked the district court to reimpose
a life sentence in accordance with the advisory Guidelines range, and confirmed the
court would take into consideration the evidence at Plumman’s trial, along with the
evidence at the first sentencing hearing. Plumman asked for a sentence of 180
months’ imprisonment, and offered three character witnesses. In sentencing
Plumman, the district court commented about the level of violence and risks to Native
American women and children on South Dakota reservations. The district court stated
there was no basis for a traditional downward departure, but nevertheless granted a
variance to 384 months’ imprisonment, noting several 18 U.S.C. § 3553(a) factors in
its post-hearing written statement of reasons for imposing a sentence below the
advisory Guidelines range.

       On appeal, Plumman argues his sentence is unreasonable because he was not
sentenced based upon an objective analysis of section 3553(a)’s sentencing factors,
and the district court was not sufficiently specific in stating reasons for its sentencing
decision. Although the district court did not recite all of the section 3553(a) factors,
the record shows the court considered them, and we disagree with Plumman that the
court’s expression of concern about the violence on Indian reservations in South
Dakota shows the court gave significant weight to an improper or irrelevant factor.
See United States v. Dieken, 432 F.3d 906, 909 (8th Cir. 2006) (holding sentence may
be unreasonable if district court failed to consider relevant factor that should have
received significant weight, gave significant weight to improper or irrelevant factor,
or considered only appropriate factors but nevertheless committed clear error of


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.

                                           -2-
judgment by imposing sentence outside range of choice dictated by facts of case;
district court is not required to recite each section 3553(a) factor on record when it
imposes sentence, as long as it is clear they were considered), petition for cert. filed,
(U.S. June 15, 2006) (No. 05-11598). Given the presumptive reasonableness of a life
sentence in this case, and Plumman’s failure to cite any reason for a further variance,
we conclude Plumman’s sentence is not unreasonable, and the district court did not
abuse its discretion. See United States v. Brown, No. 05-3896, 2006 WL 1913055,
at *2 (8th Cir. July 13, 2006) (holding after Booker, sentencing court must first
calculate appropriate advisory Guidelines range, including any traditional Guidelines
departure; where there are no grounds for traditional departure, court of appeals
reviews for abuse of discretion reasonableness of downward variance); United States
v. Haack, 403 F.3d 997, 1003 (8th Cir.) (stating “standard of review is whether the
district court abused its discretion by imposing an unreasonable sentence”), cert.
denied, 126 S. Ct. 276 (2005).

      Accordingly, we affirm.
                     ______________________________




                                          -3-